Citation Nr: 0610135	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-05 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral, toxic neuritis of the lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran.



ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to April 
1945 and from January 1951 to May 1952.  The matter comes to 
the Board of Veterans' Appeals (Board) from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In the informal hearing presentation, the veteran's 
representative claims that the RO committed clear and 
unmistakable error in its rating decision dated October 30, 
1978, and in its rating decision dated November 22, 1982.  
This matter is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's symptoms of stiffness and the need to steady 
himself upon rising, a severe, continuous pain and burning 
sensation when he walks, dizziness, and a slight swelling of 
the knees are not etiologically related to his service-
connected disability of toxic neuritis of the lower 
extremities.  


CONCLUSION OF LAW

Criteria have not been met for a compensable rating for toxic 
neuritis of the lower extremities under Diagnostic Code 8620.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Codes 
8520, 8620, and §§ 3.102, 3.321, 4.1, 4.2.  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In July 1945, the RO granted service connection for bilateral 
toxic neuritis of the lower extremities and assigned a 10 
percent disability rating under Diagnostic Code 1077 of the 
Veterans' Administration Schedule for Rating Disabilities 
(2nd ed. 1933).   The disability rating was effective from 
the day after the veteran's discharge.  That rating was 
decreased to a noncompensable rating (that is, to a zero 
percent disability rating) in August 1946.  In May 2001, the 
veteran filed a claim for a compensable disability rating for 
toxic neuritis.  This appeal arises from the veteran's 
disagreement with the November 2001 rating decision that 
continued the noncompensable rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represent the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

As a result of amendments to the 1933 VA Schedule for Rating 
Disabilities, Diagnostic Code 1077, which was used to 
evaluate the veteran's disability in 1945,  was removed from 
the rating schedule.  In a November 1982 rating decision that 
denied service connection for the veteran's arthritis, the RO 
determined that the diagnostic code to be used for evaluating 
the veteran's bilateral toxic neuritis of the lower 
extremities disability is Diagnostic Code 8620 (Neuritis of 
the Sciatic Nerve).   To warrant a compensable rating under 
Diagnostic Code 8620, the veteran's neuritis would have to be 
manifested as incomplete paralysis that is mild, moderate, 
moderately severe, or severe with marked muscular atrophy.  
See Diagnostic Codes 8520, 8620.  This veteran has no such 
symptoms.  

The veteran complains that when he first rises, he is stiff 
and must steady himself.   He notes that while he has little 
pain when sitting or lying down, he experiences severe, 
continuous, burning pain when standing or walking.  He 
sometimes feels dizzy, but is taking medication for 
dizziness.  He denies specific numbness, tingling, 
dysesthesias, and sphincter disturbance.  He complains of no 
paralysis.  

These symptoms are not consistent with toxic neuritis.  After 
the veteran's claim was filed, he had five medical 
examinations because of his knee pain complaints: a  
peripheral nerves exam in October 2001 by the VA, a 
neurological exam in January 2002 by Dr. G,  a neurological 
exam in February 2003 by Dr. B (with a follow-up report in 
March 2003 after an ultra-sound was given), an orthopedic 
exam (including examination of X-rays) in April 2005 by Dr. 
M, and a peripheral nerves exam in April 2005 by the VA.  
Four of those medical examiners opined that the veteran's 
knee pain is due to severe arthritis of the knees.  Three of 
the them (all of whom performed neurological exams) further 
stated that there is no evidence of toxic neuritis.  (The 
fourth, an orthopedic surgeon, recommended knee replacement 
surgery for the veteran's severe arthritis without addressing 
the question of toxic neuritis.)  These four examiners 
provided detailed reports that fully explained their findings 
and are consistent with one another.  In addition, both VA 
examiners had reviewed the veteran's service medical records 
and claims file before opining that it was more likely than 
not that the veteran's current condition was not related to 
toxic neuritis, but was due to arthritis.  

The fifth examiner's opinion, however, is not so well 
supported.  Dr. G performed a thorough neurological 
examination in January 2002.  In his preliminary report, his 
impression was that the veteran had peripheral 
polyneuropathy, which could be idiopathic.  He noted that 
some causes of peripheral polyneuropathy, such as CIDP, toxic 
neuropathy, ischemic neuropathy, thyroid disease, diabetes 
mellitus, or vitamin B12 deficiency, should be ruled out.  
His plan was to obtain various serum levels and have the 
veteran return in one month.  

There is no follow up report in the record.  The veteran 
testified that later, someone in Dr. G's office wrote a note 
on a prescription pad that the veteran had peripheral 
polyneuropathy, which is a degenerative neurological disease.  
On the bottom of a photocopy of that note, one of the 
veteran's representatives had written a question asking 
whether there was any possibility that this disease is a long 
term result of the veteran's 1945 bilateral, toxic neuritis 
of the lower extremities disability.  The reply was 
affirmative, stating that this diagnosis was service-related.  

The veteran's representative asks that since there are 
conflicting medical opinions about the etiology of the 
veteran's symptoms, this Board should resolve the reasonable 
doubt in favor of the veteran.  See 38 U.S.C.A. § 5107 (when 
an approximate balance of positive and negative evidence 
exists, resolve reasonable doubt in favor of the claimant); 
38 C.F.R. § 3.102 (same).  But the bare statement 
attributable to Dr. G that the veteran's peripheral 
polyneuropathy is service-related is not as credible as the 
other medical opinions.  First, it is not supported by any 
explanation whatsoever.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (rejecting the opinion of a medical 
professional because it was a mere conclusion without 
explaining the factual predicates).  The only report on the 
matter is Dr. G's preliminary report that indicated that 
several possible causes for his diagnosis had to be ruled 
out.  Second, there is nothing in the record that shows that 
the tests planned by Dr. G were ever performed.  Finally, it 
is not clear that Dr. G even saw the document since the 
veteran testified that he couldn't get the doctor to write 
the note and one of the secretaries in the office complied.  
This medical opinion, which is contrary to all the other 
medical evidence, is accorded very little weight.  As a 
result, the preponderance of the evidence shows that the 
veteran's complaints are not related to his service-connected 
disability.  A compensable disability rating is not 
warranted. 

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must request that the 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The RO's August 2001 letter describing the evidence needed to 
support a claim for service connected bilateral toxic 
neuritis of the lower extremities was timely mailed well 
before the November 2001 AOJ rating decision.  It advises the 
veteran of what information VA will seek to provide, but it 
does not meet the other regulatory requirements.  It 
described the evidence necessary to substantiate a claim for 
service connection rather than a claim for an increased 
rating evaluation.  

Nevertheless, the record shows that this veteran was not 
prejudiced by the inadequacy of the RO's letter.  The veteran 
had filed four previous claims to increase his disability 
rating.  In the previous ratings decisions, correspondence, 
and statements of the case, VA had informed the veteran that 
what was needed to warrant an increased disability rating was 
medical evidence related to the current state of his 
disability.  Assisted by his representatives, the veteran 
submitted  medical evidence of his present condition in this 
case.  Moreover, the RO sent him another letter in August 
2005 that fully complied with the notice requirements of 
38 C.F.R. § 3.159(b).  Thereafter, in October 2005, he filed 
a waiver statement indicating that he had no additional 
relevant medical evidence to submit.  On appeal, the veteran 
has not raised any issues related to VA's duty to notify him 
of needed evidence.  

The August 2001 letter also failed to address what evidence 
was needed with respect to the rating schedule for the 
veteran's disability and the effective date of any increased 
rating.  See Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755 (Ct. Vet. App. March 3, 2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran, however, was not harmed by that 
omission.  According to his signed waiver, he submitted all 
the evidence he had about his current medical condition to 
the RO.  Nor is he prejudiced by the lack of notice regarding 
the effective date of an increased rating; since his claim 
was denied, all effective date issues are moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
providing two medical examinations and two hearings, as well 
as obtaining all medical records requested by the veteran.  
On appeal, the veteran's representative asks for a new VA 
exam by a neurologist.  A medical examination is not 
necessary, however, unless the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, 
there was sufficient, competent evidence that the veteran's 
complaints relate to his arthritis rather than to his 
service-connected neuritis.  Moreover, the conclusions of 
both VA examiners are in harmony with the opinion of Dr. B, a 
neurologist, who stated that the veteran's symptoms were not 
consistent with neuritis.  VA has met its duty to assist this 
veteran. 


ORDER

A compensable rating for toxic neuritis of the lower 
extremities under Diagnostic Code 8620 is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


